        Case 8-20-70797-las              Doc 22        Filed 06/24/21    Entered 06/24/21 14:40:07




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:                                                                  Chapter 7

Juan M. Barreiro,                                                       Case No. 8-20-70797-las

                                       Debtor.
-------------------------------------------------------------x

             ORDER UNDER SECTION 350(b) OF THE BANKRUPTCY
         CODE AND RULE 5010 OF THE FEDERAL RULES OF BANKRUPTCY
           PROCEDURE: (1) REOPENING OF THE CHAPTER 7 CASE OF
                 JUAN M. BARREIRO AND (2) DIRECTING THE
           UNITED STATES TRUSTEE APPOINT A CHAPTER 7 TRUSTEE

         Upon the motion, dated May 24, 2021 (the “Motion”) [Dkt. No. 19], of Richard L. Stern,

Esq., the previous chapter 7 trustee (the “Trustee”) of the bankruptcy estate of Juan M.

Barreiro (the “Debtor”), seeking the entry of an Order under section 350(b) of title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 5010 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) authorizing the reopening of the Debtor’s

chapter 7 case, and further directing the United States Trustee appoint a chapter 7 trustee;

and a hearing on the Motion before the Court having been noticed for June 17, 2021; and no

opposition having been interposed; and, pursuant to the Court’s Procedures During National

Emergency (COVID-19), the Trustee having filed a Certificate of No Objection on June 16,

2021 [Dkt. No. 21] and after due deliberation and there appearing to be sufficient cause to

grant the relief requested; it is hereby

         ORDERED, the Motion is granted to the extent provided herein; and it is further

         ORDERED, that the Debtor’s bankruptcy case is hereby reopened for the potential

administration of assets that may be available to creditors of the estate pursuant to section

350(b) of the Bankruptcy Code and Rule 5010 of the Bankruptcy Rules; and it is further




                                                                 1
     Case 8-20-70797-las      Doc 22    Filed 06/24/21   Entered 06/24/21 14:40:07




       ORDERED, the United States Trustee shall appoint a chapter 7 trustee; and it is

further

       ORDERED, that the Court retains jurisdiction with respect to all matters arising

from or related to the implementation of this Order.




                                                         ____________________________
 Dated: June 24, 2021                                           Louis A. Scarcella
        Central Islip, New York                          United States Bankruptcy Judge


                                             2
